Citation Nr: 0119065	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  95-05 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for a right 
orchiectomy.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from February 1963 to 
February 1970, from February 1980 to July 1981, and from 
September 1981 to August 1984.  He also had active duty for 
training (ACDUTRA) from June 1962 to December 1962.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which determined that the veteran had not submitted 
new and material evidence in order to reopen a claim of 
service connection for a right testicle removal.  

By rating decision dated March 1985, the RO denied the 
veteran's claim for service connection for the removal of his 
right testicle.  The veteran was informed of the decision but 
did not appeal.  This was the last final decision regarding 
this issue.  

Although the issues of service connection for skin disease of 
the feet, and an increased rating for a right knee disability 
had been in appellate status, the veteran indicated in a 
February 2001 letter that he wished to withdraw these issues 
on appeal.  

The veteran indicated in his February 2001 letter that he 
wished to raise a claim of service connection for radiation 
poisoning.  This issue is referred to the RO for appropriate 
development.  


FINDINGS OF FACT

1.  An RO decision in March 1985 denied the veteran's claim 
of service connection for the removal of his right testicle.

2.  Evidence submitted subsequent to the March 1985 RO denial 
of service connection for removal of the veteran's right 
testicle bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
right orchiectomy.


CONCLUSIONS OF LAW

1.  The RO's March 1985 decision which denied service 
connection for removal of the veteran's right testicle is 
final. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 38 U.S.C.A. 
§§ 3.104(a), 20.302 (2000).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a right orchiectomy 
has been submitted. 38 U.S.C.A. § 5108, (West 1991); 38 
C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that at a medical examination 
dated December 1961 from when the veteran enlisted into the 
Army, it was noted that the veteran had a right 
cryptochordism on the right, which was not considered 
disabling.  At separation in November 1962, the veteran 
reported an operation for an undescended testicle at age 18.  
A scar on the right scrotum was noted.  

In the veteran's March 1985 claim, he asserted that he had 
his right testicle removed in November 1962 at Ft. Ord, 
California.  

The veteran's claim for removal of a right testicle was 
denied by the RO in March 1985.  It was determined that the 
veteran's entrance examination in December 1961 showed that 
he had cryptorchidism on the right side, and that he 
underwent a right orchiectomy to correct that congenital 
condition.  The RO informed the veteran of its denial in a 
January 1987 letter.  

At the veteran's May 2001 Travel Board hearing, he contended 
that he was hospitalized during training at Ft. Ord, 
California in 1962, and that an orchiectomy was performed at 
that time.   He opined that it happened at Camp Roberts 
during live fire exercises at night.  He asserted that he ran 
into something and passed out, and woke up on the operation 
table at Ft. Ord.  


Analysis

Under 38 C.F.R. § 3.156 (a) (2000), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206.  It 
is noted that under recent legislation, the requirement under 
38 U.S.C.A. § 5107 that a well-grounded claim be submitted 
before VA is required to assist the claimant is no longer 
required.  Veterans Claims Assistance Act of 2000, Publ. L. 
No. 106-475, § 3 (a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).

By decision dated March 1985, the RO denied service 
connection for removal of the veteran's right testicle.  
Under applicable law and VA regulations, that decision is 
final, and the veteran's claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran. 38 U.S.C.A. § § 5108, 7105; 38 
C.F.R. §§ 3.104 (a), 3.156 (2000).  

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim for entitlement to service 
connection for a right orchiectomy cryptorchidism.  The 
veteran was denied entitlement to service connection for 
removal of his right testicle in March 1985.  The RO denied 
the veteran's claim because it was determined that the 
veteran underwent a right orchiectomy while in service to 
correct his cryptorchidism, which was determined to be a 
congenital condition.  

Since that time, the veteran has provided greater detail as 
to why the orchiectomy was performed in 1962 at Ft. Ord.  
Specifically, the veteran contended at his May 2001 Travel 
Board hearing that the operation was performed because he ran 
into something, and passed out during live fire exercises at 
night.  This information provided by the veteran is new in 
that it is not merely cumulative of other evidence of record.  

This greater detail provided by the veteran is also material 
to his claim.  Specifically, it shows that the veteran 
possibly injured himself in service, and that the operation 
was not merely to correct a congenital condition.  This newly 
received evidence is of such significance that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the claim is reopened, and the veteran's claim 
must be considered in light of all the evidence, both old and 
new.  


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a right orchiectomy, the 
claim is reopened.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As noted in the discussion above, the veteran's claim for 
service connection for a right orchiectomy was reopened on 
the basis that new and material evidence had been submitted 
pursuant to Elkins and Winters.  The next step is to address 
the question of whether service connection is warranted.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, 
the second part of the three-part test set forth by the Court 
in Elkins (determination as to whether the veteran has 
submitted a well-grounded claim pursuant to 38 U.S.C.A. 
§ 5107 (a)), is no longer for application.

However, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

At the veteran's May 2001 Travel Board hearing, the veteran's 
representative asserted that no records had been secured from 
the Army Medical Center at Ft. Ord for the period from June 
14, 1962, to December 3, 1962, the period during which the 
veteran was on ACDUTRA.  A review of the claims folder shows 
a medical examination from December 1961 from when the 
veteran enlisted into the Army noting that the veteran had a 
right cryptochordism on the right, which was not considered 
disabling.  At separation in November 1962, the veteran 
reported an operation for an undescended testicle at age 18.  
A scar on the right scrotum was noted.  However, other than 
the examinations noted above, and an abstract indicating that 
the veteran was seen at the Ft. Ord clinic in June and 
September 1962, there are no service medical records from 
June 1962 to December 1962 of record.

At the veteran's hearing, he contended that he was 
hospitalized for an orchiectomy during training at Ft. Ord, 
California in 1962.  He opined that he injured himself at 
Camp Roberts during live fire exercises at night, at which 
time he ran into something, to the degree where he passed 
out, and woke up on the operation table at Ft. Ord.  

As the service medical records do not appear complete, the RO 
should obtain all service medical records of the veteran's 
which have not yet been obtained.  The RO should accomplish 
this by requesting all service medical records of the 
veteran's from Ft. Ord from 1962, as well as all service 
medical records of the veteran's from his reserve unit.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  Accordingly, once 
all the aforementioned service medical records have been 
obtained, the RO should arrange for a VA examiner to review 
the veteran's claims file, so that the examiner can comment 
on whether the veteran's orchiectomy in service represented 
an increase in disability of his pre-existing cryptorchidism. 
 
Accordingly, the case is REMANDED for the actions listed 
below.  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should contact the hospital at 
Ft. Ord and request copies of the 
veteran's service medical records from 
1962.  The RO should also request all 
service medical records from the reserve 
unit in which the veteran was called to 
ACDUTRA.  

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records 
regarding the veteran's genitourinary 
system that have not already been 
associated with the claims folder.  

4.  The RO should arrange for a VA 
examiner to review the veteran's claims 
folder to comment on the veteran's 
orchiectomy in service.  The examiner 
must thoroughly review the claims folder.  
The examiner should specifically comment 
on the veteran's orchiectomy in service, 
and should state a medical opinion as to 
whether the orchiectomy represented an 
increase in severity beyond the natural 
progression of a pre-existing disorder, 
such as the veteran's right 
cryptorchidism.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  If the examiner can 
not answer any of the above questions, he 
should so state.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to all pertinent formal and informal 
guidance provided by VA, including, among 
other things, final regulations, General 
Counsel precedent opinions, and VBA Fast 
Letters.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

6.  The RO should adjudicate the 
appellant's claim of entitlement to 
service connection for a right 
orchiectomy.  In the event that the claim 
is not resolved to the satisfaction of the 
appellant, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to service 
connection for a right orchiectomy which 
includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran must 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



